SEC File No.0001411879 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB Annual report under section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2007. Commission file number: 0001411879 NORTH HORIZON, INC. (Name of Small Business Issuer in its charter) NEVADA State or other jurisdiction of Incorporation or organization. I.R.S. Employer Identification No. 87-0324697 2290 East 4500 South, Suite 130 Salt Lake City, Utah 84117 (Address of principal executive offices) (Zip code) Issuer’s telephone number: (801) 278-9925 Securities registered under Section 12(b) of the Act: None. Name of Each exchange on which registered: None. Securities registered under Section 12 (g) of the Act: Common Stock(Title of class). Check whether the issuer is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. o Note: Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those sections. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.G Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo G State issuer’s revenues for its most recent fiscal year.O. State the aggregate market value of the voting and non-voting common equity held by held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act.)Nil. Note: If determining whether a person is an affiliated will involve an unreasonable effort and expense, the issuer may calculate the aggregate market value of the common equity held by non-affiliates on the basis of reasonable assumptions, if the assumptions are stated. (Issuers Involved in Bankruptcy Proceedings During the Past Five years) Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.N/AYes G NoG. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. The number of shares issued and outstanding as of December 31, 2007, was 13,251,250 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE. If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-KSB (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement: and (3) any prospectus filed pursuant to Rule 242 (b) or (c) of the Securities Act of 1933 (“securities Act”).This listed documents should be clearly described for identification purposes (e.g., annual report to security holders for the fiscal year ended December 24, Transitional Small Business Disclosure Format.Yeso Nox PART I Item 1. Description of Business. North Horizon, Inc. (the “Company”, “we”, “us”, and “our”) was organized on January 15, 1959, under the laws of the State of Utah, having the purpose of engaging in the chemical and cosmetic business.Later the corporate domicile was moved to the State of Nevada.Initially, we had authorized capital of 100,000,000 shares of common stock, par value of $.001 per share.Years ago we sold 100,000 shares of common stock to the public.The offering was registered with the Utah Division of Securities.We entered the cosmetic business.This venture was unsuccessful.Other ventures ensued.None was successful.Over the years we have had several names.We have authorized capital of 80,000,000 shares of common stock, par value of $.001 per share. 2 We voluntarily filed a registration statement on Form 10-SB to make information more readily available to the public and to become eligible for listing on the OTCEBB sponsored by the National Association of Securities Dealers, Inc.Management believes that being a reporting company under the Securities Exchange Act of 1934 (“Exchange Act”) will enhance our efforts to acquire or merge with an operating business. We are obligated to file certain interim and periodic reports including an annual report with audited financial statements. Any company that is merged into or acquired by us will become subject to the same reporting requirements as we.Thus, if we successfully complete an acquisition or merger, that company must have audited financial statements for at least the two most recent fiscal years, or if the company has been in business for less than two years, audited financial statements must be available from inception. This requirement limitsour possible acquisitions or merger because private companies either do not have audited financial statements or are unable to have audited statement without delay and expense. Our principal offices are located at the office of our president at 2290 East 4500 South, suite 130, Salt Lake City, Utah 84117 and our telephone number is (801)278-9925. Our Business We have no recent operating history.No representation is made, and none is intended, that we have the ability to carry on future business activities successfully.Further, there is no assurance that we will have the opportunity to merge with or acquire an operating business, a business opportunity or assets that have material value. Management intends to investigate, research and, if it is deemed to be advisable, acquire or merge with one or more businesses or business opportunities.Presently we have no commitment or arrangement, written or oral, to participate in any business opportunity and management cannot predict the nature or type of any possible future acquisition or merger.Management has broad discretion in its search for and negotiation with any potential business or business opportunity. Sources. Management intends to use various sources and resources in the search for potential business opportunities including, but not limited to our officers and directors members of the financial community, and consultants.We presently have no plans to hire a consultant or consultants but we reserve the right to do so.Because of we lack resources, we will be unable to retain for a fee any professional firms specializing in business acquisitions and reorganizations.We may rely on others, not otherwise associated with us that will be paid only upon a successful acquisition or merger. 3 We will not limit our search to any specific industry or type of business.We may investigate and acquire a venture that is in its preliminary or development stage, is already in operation, or in any stage of its corporate existence or development.Management is unable to determine the status or nature of any venture in which we may participate.A potential venture may need additional capital or equity or may merely desire to have its shares publicly traded.Mostly likely, any acquisition or merger would be with an operating business desiring to have a public trading market for its shares.Management believes that we provide an opportunity for a private operating business to become a publicly held corporation without the time and expense typically associated with an initial public offering. Process of Evaluation Once a possible merger or acquisition has been identified, management will seek to determine if a merger or acquisition should be made or if additional investigation is needed.This determination will be based on management’s knowledge and experience, in evaluating the preliminary information available to them.Management may also have others assist in the analysis of the business opportunities.Because of our lack of resources it is unlikely it will have funds for a complete and exhaustive investigation and evaluation.It is very unlikely we will receive a fairness opinion regarding any business opportunities. In the evaluation several factors may be considered, including but not limited to, potential benefits, present and future profits, working capital requirements, operating history, present and anticipated competition, future growth prospects, stage of development or exploration, future funding requirements, management, and other factors deemed relevant to the specific circumstances.In its analysis management has discretion to give whatever weight or consideration to these factors it deems appropriate. Potential risks cannot be identified because we have not yet identified any specific business opportunity. No assurance can be given that any acquisition or merger will be successful or even develop into a going concern or profitable enterprise or it will continue operating successfully.Many potential business opportunities involve new and untested products, processes or market strategies which may fail. Potential Acquisition or Merger Structure We are unable to determine the manner in which we may participate or be a part of a business opportunity.Each opportunity will be reviewed, and based upon that review, a suitable legal structure or method of acquisition or merger will be determined.The manner in which we participate will depend upon the nature of that opportunity, the respective needs, objectives, and goals of each party and the relative negotiating strength.Participation in a business opportunity may take the form of an asset purchase, stock purchase, reorganization, merger or consolidation, joint venture, license agreement, or partnership.We will participate in business opportunities through the purchase of minority stock positions.We may act directly or indirectly through an interest in a partnership, corporation or other form of business organization. 4 It is anticipated that if we successfully enter into a transaction with an operating business opportunity, existing shareholders will experience substantial dilution and a change in control.Most likely, the owners of the business opportunity will acquire control of the Company.Management has not set any guidelines as to the amount of control it would offer to a prospective business opportunity. Risk Factors. Our endeavors are subject to substantial risks.The risks associated with a potential acquisition have been discussed.In addition, we have no assets and no sources of revenues.We will not have any revenues until we make an acquisition.No assurance is given that any acquisition will result in revenues or profits. Uncertain Structure of any Future Acquisition.Any future acquisition could be a merger, exchange of stock, or purchase of assets including patents, royalty interests, licenses or franchises.Uncertainty exists about any acquisitions or opportunity involving another party. Penny Stock Risks.Our common stock may be considered a “penny stock” as that term is defined in the Federal Regulations, Section 240.3a51-1.Penny stocks have a price of less than $5.00, are not traded on a “recognized” national exchange, their prices are not quoted on NASDAQ, or are issued by a company with net tangible assets of less than $2,000,000, if the issuer has been in continuous operation for more than three years or $5,000,000, if the issuer has been in continuous operation for less than three years, or the issuer has average revenues of less than $6,000,000 for the past three years. Our shares have not traded in the public market for more than ten years.Any trading of our shares in the near term will be on the electronic bulletin board of the NASD or in the over the counter market on the “pink sheets” provided by the National Quotations Bureau.Section 15g-2 of the regulations under the Exchange Act requires broker-dealers transacting trades in penny stock to provide potential investors with a disclosure statement detailing the risks of investing in penny stocks and to have the investor sign a receipt of the disclosure statement before any transactions may occur in the investor’s account.Also, broker-dealers must approve the account of an investor purchasing penny stocks.
